Name: 2003/565/EC: Commission Decision of 25 July 2003 extending the time period provided for in Article 8(2) of Council Directive 91/414/EEC (Text with EEA relevance) (notified under document number C(2003) 2692)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  technology and technical regulations;  means of agricultural production;  information and information processing
 Date Published: 2003-07-31

 Important legal notice|32003D05652003/565/EC: Commission Decision of 25 July 2003 extending the time period provided for in Article 8(2) of Council Directive 91/414/EEC (Text with EEA relevance) (notified under document number C(2003) 2692) Official Journal L 192 , 31/07/2003 P. 0040 - 0043Commission Decisionof 25 July 2003extending the time period provided for in Article 8(2) of Council Directive 91/414/EEC(notified under document number C(2003) 2692)(Text with EEA relevance)(2003/565/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 2003/68/EC(2), and in particular the third subparagraph of Article 8(2) thereof,Whereas:(1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I to that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work.(2) Commission Regulation (EC) No 1112/2002(3) lays down the detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. This programme is ongoing and it has not been possible yet to complete decision-making on a number of active substances.(3) The Commission presented its progress report on 26 July 2001(4). It concluded that progress has not been as good as was originally anticipated and therefore the deadline should be extended for those active substances for which industry has notified a commitment to prepare further the necessary dossiers within the time limits.(4) For those active substances the time period provided for in Article 8(2) of Directive 91/414/EEC should be prolonged in order to allow for the submission of dossiers and the evaluation thereof.(5) This extension of time does not prejudge the possibility of including or not including individual active substances in Annex I to Directive 91/414 as provided for in Article 8(2), fourth subparagraph, of that Directive.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The time period of 12 years provided for in Article 8(2) of Directive 91/414/EEC is extended until 31 December 2008 for the active substances listed in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 177, 16.7.2003, p. 12.(3) OJ L 168, 27.6.2002, p. 14.(4) COM(2001) 444 final.ANNEXLIST OF ACTIVE SUBSTANCES REFERRED TO IN ARTICLE 1A. Chemical active substances(2E,13Z)-Octadecadien-1-yl acetate(3E,13Z)-Octadecadien-1-yl acetate(3Z,13Z)-Octadecadien-1-yl acetate(7E,9E)-Dodecadienyl acetate(7E,9Z)-Dodecadienyl acetate(7Z,11E)-Hexadecadien-1-yl acetate(7Z,11Z)-Hexadecadien-1-yl acetate(9Z,12E)-Tetradecadien-1-yl acetate(E)-11-Tetradecenyl acetate(E)-8-Dodecenyl acetate(E,E)-8,10-Dodecadien-1-ol(E/Z)-8-Dodecenyl acetate(E/Z)-9-Dodecen-1-ol(E/Z)-9-Dodecenyl acetate(Z)-11-Hexadecen-1-ol(Z)-11-Hexadecen-1-yl acetate(Z)-11-Hexadecenal(Z)-11-Tetradecen-1-yl acetate(Z)-13-Hexadecen-11-ynyl acetate(Z)-13-Octadecenal(Z)-7-Tetradecenal(Z)-8-Dodecenol(Z)-8-Dodecenyl acetate(Z)-9-Dodecenyl acetate(Z)-9-Hexadecenal(Z)-9-Tetradecenyl acetate(Z,Z,Z,Z)-7,13,16,19-Docosatetraen-1-yl isobutyrate1,4-Diaminobutane (Putrescine)1,7-Dioxaspiro-5,5-undecan1-Decanol1-Naphthylacetamide1-Naphthylacetic acid1-Naphthylacetic acid ethylester1-Tetradecanol2,6,6-Trimethylbicyclo(3.1.1)hept-2-en-4-ol2-Naphthyloxyacetamide2-Naphthyloxyacetic acid2-Phenylphenol (incl. Sodium salt)3,7,11-Trimethyl-1,6,10-dodecatrien-3-ol (Nerolidol)3,7-Dimethyl-2,6-octadien-1-ol (Geraniol)5-Decen-1-ol5-Decen-1-yl acetate6-BenzyladenineAcetic acidAluminium ammonium sulfateAluminium phosphideAluminium sulphateWithin the category of amino acids, the following:Gamma Aminobutyric acidL-Glutamic acidL-TryptophanAmmonium acetateAmmonium carbonateAnthraquinoneAzadirachtinBone oilBrodifacoumBromadioloneCalcium carbideCalcium chlorideCarbon dioxideChitosanChloraloseChlorophacinonecis-ZeatinCitronellolCitrus extractCysteinDenathonium benzoateDidecyl-dimethylammonium chlorideDifenacoumDodecan-1-yl-acetateDodecyl alcoholEDTA and salts thereofEthanolEthoxyquinEthyleneFarnesol/(Z,E)-3,7,11-trimethyl-2,6,10-dodecatrien-1-olWithin the category of fatty acids, the following:Decanoic acidFatty acid methylesterFatty acid potassium saltHeptanoic acidOctanoic acidOleic acidPelargonic acidFatty alcoholsFolic acidFormaldehydeFormic acidGarlic extractGelatineGibberellic acidGibberellinGlutaraldehydeGrapefruit seed extractHydrogen peroxideHydrolised proteinsIndolylacetic acidIndolylbutyric acidIron sulphateKaolinKieselgur (Diatomaceous earth)LecithinLime sulphurMagnesium phosphideMaltodextrinMarigold extractMethyl nonyl ketoneMimosa Tenuiflora extractNicotineParaffin oilPepperPeracetic acidPetroleum oilsPhoximWithin the category of plant oils, the following:Black currant bud oilCitronella oilClove oilDaphne oilEtheric oil (Eugenol)Etheric oilsEucalyptus oilGaiac Wood oilGarlic oilLemongrass oilMarjoram oilOlive oilOrange oilPinus oilRape seed oilSoya oilSpear mint oilSunflower oilThyme oilYlang-Ylang oilPotassium hydrogen carbonatePotassium permanganatePyrethrinsQuartz sandQuassiaWithin the category of repellents (by smell) of animal or plant origin, the following:Blood mealEssential oilsFatty acids, fish oilFish oilSheep fatTall oilTall oil crudeRotenoneSea-algae extractSeaweedSodium aluminium silicateSodium hydrogen carbonateSodium hypochloriteSodium lauryl sulfateSodium metabisulphiteSodium p-toluenesulphon-chloramideSulphur and Sulphur dioxideSulphuric acidTricalcium phosphateTrimethylamine hydrochlorideUreaWheat glutenZinc phosphideB. Micro-organismsBacillus sphaericusBacillus thuringiensis, subspecies aizawaiBacillus thuringiensis, subspecies israelensisBacillus thuringiensis, subspecies kurstakiBacillus thuringiensis, subspecies tenebrionisBeauveria bassianaBeauveria brongniartii (syn. B. tenella)Cydia pomonella granulosis virusMetarhizium anisopliaeNeodiprion sertifer nuclear polyhedrosis virusPhlebiopsis giganteaStreptomyces griseoviridisTrichoderma harzianumTrichoderma polysporumTrichoderma virideVerticillium dahliaeVerticillium lecanii